Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 30,
2012.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-12-00577-CV

                        SAMAH ABU-MAHMEED, Appellant

                                          V.

                         ABDULNASSIR TAMIMI, Appellee


                      On Appeal from the 246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-40720


                   MEMORANDUM OPINION
      This is an appeal from a final decree of divorce signed March 19, 2012. On
October 16, 2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.